PER CURIAM.
Parks was indicted, tried, and convicted for introducing into the county of Muskogee, state of Oklahoma, intoxicating liquor from without said state. At the close of all the evidence offered at the trial, counsel for Parks moved the court to instruct the jury to return a verdict of not guilty, for the reason that the testimony was not sufficient to warrant the conviction of the defendant. This motion was overruled, and an exception taken.
*370We are of the opinion that the motion should have been granted. In accordance with the previous decisions of this court, there was not sufficient evidence that the defendant introduced the liquor as charged. Chambliss v. United States, 218 Fed. 154, 132 C. C. A. 112; Lewellen v. United States, 223 Fed. 18, - C. C. A. -; Moore v. United States, 224 Fed. 95, - C. C. A. -; Sellers v. United States, 222 Fed. 1023, - C. C. A. -; Crites v. United States, 222 Fed. 1022, - C. C. A.-; Cecil v. United States, 225 Fed. 368, -C. C. A.-.
The judgment of the court below is reversed, and a new trial ordered.